CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Fuse Enterprises, Inc. As independent registered public accountants, we hereby consent to the use of our audit report dated March 2, 2016, with respect to the financial statements of Fuse Enterprises, Inc. in its registration statement Form S-1/A. We also consent to the reference of our firm under the caption “interest of named experts and counsel” in the registration statement. /s/ KLJ & Associates, LLP Edina, MN March 2, 2016 5201 Eden Ave Suite 300 Edina, MN
